Case 4:21-mj-00190-BJ Document3 Filed 04/07/21 Page1of2 PagelD 20

AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

 

 

 

Return
Case No.: “3 and time warrant executed: Copy of warrant and inventory left with:
4:21-MJ-190 Sfefews S000
&

Inventory made in the presence of :

 

Inventory of the property taken and name of any person(s) seized:

[SB Atars Cx ECoTED SIT GeOS wos “TORN FO OFe

GPS UWrertesT Ges peirieg Off ow Ava Z,2o4y

 
 
 
 

         
   
    
 

STRICT COURT

U.
NORTHERN DISTRIC

FILED
neR-7 2021

CLERK US. DISTRICT eOURT

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original
warrant to the designated judge.

Date: 7? Lon ath

Executtig. 0 // Ss signature

EE. Ves Do /7£0

Printed nayhe and title

 

 

 

 
Case 4:21-mj-00190-BJ Document3 Filed 04/07/21 Page2of2 PagelD 21

AO 93 (Rev. 12/09) Search and Seizure Warrant

UNITED STATES DISTRICT COURT

for the
Northern District of Texas

In the Matter ofthe-Searct of )
(Briefly describe the property to be searched )

or identify the person by name and address) ) CaseNo. 4:21-MJ-190

The use of a Cell-Site Simulator to Locate the Cellular ) FILED UNDER SEAL

Device Assigned Call Number 682-812-0622, whose )
wireless provider is T-Mobile )

SEARCH AND SEIZURE WARRANT

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the District of New Jersey

 

(identify the person or describe the property to be searched and give its location):
See Attachment A.

The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):

See Attachment B.

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

 

YOU ARE COMMANDED to execute this warrant on or before April 8, 2021
(not to exceed 14 days)
& in the daytime 6:00 a.m. to 10 p.m. © at any time in the day or night as I find reasonable cause has been
established.

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Jeffrey L. Cureton

 

(name)

i I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) V1 for 30 days (not to excegg

0 until, the facts justifying,

 
 
  

Date and time issued: 04/08/2021 10:51 am

  
 

 

Rt eal

dees signature :

City and state: Fort Worth, Texas Jeffrey geton, United States Magistrate Judge

 

/ Printed name and title

 
